Citation Nr: 0728995	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-16 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an initial compensable rating for impingement 
syndrome of the right shoulder.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from May 1985 to June 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Winston-Salem, 
North Carolina.  In September 2005, the veteran's claims file 
was transferred to the VA RO in Roanoke, Virginia, that 
currently has jurisdiction of his case.

In March 2007, the veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge at which time he 
represented himself.  A transcript of that hearing is of 
record.


FINDING OF FACT

Giving the veteran the benefit of the doubt, his service-
connected right shoulder disability is manifested primarily 
by subjective complaints of constant, dull pain that limits 
motion, with reported right shoulder dislocation several 
times a year that causes debilitating pain and an inability 
to lift more than 25 pounds overhead, a clinical finding of 
abduction limited by pain, and with otherwise normal range of 
shoulder motion and no showing of weakness, incoordination, 
or fatigability.  Evidence on file reveals the veteran is 
right handed.


CONCLUSION OF LAW

Resolving the doubt in the veteran's favor, the schedular 
criteria for an initial 10 percent rating, but no more, for 
the veteran's service-connected impingement syndrome of the 
right shoulder, are met.  38 U.S.C.A. §§ 1155, 5103-5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5003, 5099-5019, 5201 (2006). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In the April 
2006 statement of the case, the RO provided the veteran with 
notice consistent with the Court's holding in Dingess.  
Further, while the appellant's claim for an increased rating 
for his service-connected right shoulder disability is being 
granted, the Board leaves to the RO to assign a proper 
effective date for that rating and, as set forth below, there 
can be no possibility of prejudice to him.  As set forth 
herein, no additional notice or development is indicated in 
the appellant's claim. 

In a July 2005 letter, issued prior to the July 2005 rating 
decision, the RO informed the appellant of its duty to assist 
him in substantiating him claim under the VCAA and the effect 
of this duty upon him claim.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  He has been afforded two VA 
examinations in conjunction with his claim and testified 
during a hearing at the RO before the undersigned in March 
2007.  Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The veteran submitted records of the dates of his visits to 
private chiropractic facilities that reflect he received 
regular treatment from 2001 through 2004, while he was in 
service.

During 2003, service medical records show that the veteran 
received physical therapy for symptoms of right shoulder 
impingement.  A September 2004 clinical record indicates that 
the veteran reported his biceps tendon popped out of the 
groove several times a year and it happened the previous 
evening while he was throwing out the trash.  He said a 
chiropractor usually reduced it.  On examination, there was 
no shoulder swelling, deformity, or instability found.  It 
was noted that motion was abnormal, with limited abduction 
due to pain.  There was no tenderness on palpation and normal 
upper extremity strength.  X-ray of the right shoulder was 
normal.  The veteran was seen again in October 2004 for 
similar complaints of recurring biceps tendon dislocation 
with similar complaints as in the past.  On examination, 
there was normal shoulder motion without tenderness or 
instability.

In October 2004, the RO received the veteran's original claim 
for VA benefits that included service connection for his 
right shoulder disability.

In January 2005, prior to discharge, VA afforded the veteran 
a private medical examination, performed by Dr. E.E.M.  
According to the examination report, the veteran was right 
hand dominant and gave a history of injuring his right 
shoulder in 1999 after a fall without an associated fracture, 
dislocation, or ligamental rupture.  He had chiropractic 
intervention with some benefit and denied any recent 
exacerbating symptomatology or trauma.  He noted no current 
functional impairment or time lost from work.  

On examination, there were no atrophic findings.  The 
veteran's posture was within normal limits.  There was no 
erythema, edema, or heat changes noted in his shoulders.  
Range of motion of the shoulders, bilaterally, was flexion 
and abduction to 180 degrees, and internal and external 
rotation were to 90 degrees.  There was no ankylosing or 
pain.  There was no further limitation by fatigue, weakness, 
lack of endurance, or incoordination.  Results of x-rays of 
the right shoulder were negative.  As to the veteran's right 
shoulder disability, Dr. E.E.M. said there was no pathology 
to render a diagnosis.

In October 2005 and June 2006 signed reports, Dr. M.B.S., a 
chiropractor, stated that the veteran was under current 
treatment for intermittent, chronic right shoulder nerve 
impingement, and neck, upper back, and left hip pain that 
limited his motion, restricted his activity and impaired his 
quality of life.  The diagnoses included subluxation of the 
6th cervical vertebra, the 1st/3rd/10th thoracic vertebrae and 
the 4th/5th lumbars, associated with right paraspinal muscular 
hyper tonicity, pain and palpatory tenderness, and aggravated 
by daily activities including, but not limited to overhead 
lifting.  Early treatment upon flare up was recommended.

In May 2006, VA afforded the veteran a medical examination 
performed by J.T.M., M.D., a private physician.  The 
examination report reflects the veteran's history of right 
shoulder injury in service.  The veteran complained of right 
shoulder weakness and said it gave way if he lifted more than 
25 pounds - after he first heard a pop.  The veteran had lack 
of endurance, locking, and fatigability.  He was seen by a 
chiropractor, most recently two weeks earlier.  He was unable 
to lift more than 25 pounds.  Up to that weight, he had no 
difficulty with right arm lifting.  He reported constant, 
dull right shoulder pain that was aggravated by physical 
activity, and lifting, and had a dull, aching, sharp sticking 
quality.  He always had a low-grade dull pain that he rated 
as a 5 on a pain scale of 1 to 10, and was relieved by taking 
Motrin 800 milligrams twice a day, and chiropractor 
manipulation.  The veteran said he was unable to function 
with his pain when his shoulder was aggravated or hurting, 
until his dislocation was put back into place.  He was 
incapacitated for two weeks during the past year and placed 
on bed rest.  The veteran was functionally impaired by 
lifting due to weakness, but there was no significant impact 
on his activities of daily living except for his limitation 
on a 25-pount lifting limitation.

On examination, it was noted that the veteran was right-
handed.  His left and right shoulder joints were within 
normal limits.  There was no edema, effusion, weakness, 
tenderness, redness, heat, abnormal movements, guarding, or 
subluxation of the right shoulder joint.  There was no 
ankylosis.  Range of motion of the right shoulder was flexion 
and abduction both to 180 degrees (that was reported as 
normal) and external and internal rotations were both to 90 
degrees (also reported as normal).  The examiner reported 
that there was no pain induced, with no fatigue, weakness, 
lack of endurance, or incoordination.  There was no 
significant other finding.  Results of x-rays of the right 
shoulder taken at the time were negative, with no arthritis 
or dislocation noted, and soft tissues were normal.  Dr. 
J.T.M. said the veteran's diagnosis remained the same.  
Subjectively, the veteran complained of shoulder pain and an 
inability to lift over 25 pounds with a popping sensation in 
his right shoulder joint.  Objectively, physical examination 
and x-ray findings were within normal limits.  The veteran 
was evaluated by a chiropractor, was treated with physical 
therapy, and got relief by taking Motrin. 

During his March 2007 Board hearing, and in written 
statements in support of his claim, the veteran said his 
right shoulder dislocated or locked up approximately three 
times a year that caused debilitating pain, rendered him 
incapacitated, and caused soreness for about two weeks, and 
was reset by a chiropractor.  He testified that his shoulder 
popped out when he worked too hard, or twisted or slept the 
wrong way that caused pain so severe he was unable to drive 
himself anywhere.  The veteran said he worked as a "techie" 
(see hearing transcript, page 6) and was now more physically 
cautious, such as carrying his briefcase on his left side, 
although he was right-handed.  During the past four months he 
said he missed two days of wok due to his right shoulder 
disability.  

III.	Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected right shoulder disability and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is inadequate for rating 
purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

The Board notes that the July 2005 rating decision granted 
service connection and a noncompensable rating for the right 
shoulder disability from which the veteran submitted his 
timely notice of disagreement.  The Court has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" ratings.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2006).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's service-connected right shoulder disability is 
evaluated as noncompensable under 38 C.F.R. § 4.71a, DC 5099-
5019.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the 
evaluation assigned. The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27.  Here, the veteran's service-
connected right shoulder disability is rated as analogous to 
bursitis.  As the veteran is right handed, the criteria for 
the major joint apply.  See 38 C.F.R. § 4.69 (2006).

Under 38 C.F.R. § 4.71a, DC 5019, bursitis is rated on 
limitation of joint motion, as degenerative arthritis.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
groups of minor joints affected by limitation of motion, to 
be combined not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71(a), DC 5003 (2006).

The veteran's right shoulder disability can also be evaluated 
under DC 5201 based on limitation of motion of the right arm.  
38 C.F.R. § 4.71a, DC 5201 (2006).  A 20 percent rating 
contemplates limitation of motion of the arm to shoulder 
level.  Id.  Limitation of motion to midway between the side 
and shoulder level warrants a 30 percent rating for the major 
extremity.  Id.  Limitation of motion to 25 degrees from the 
side warrants a 40 percent rating for the major extremity.  
Id. 

The normal range of motion of shoulder for flexion and 
abduction is from 0 degrees at the side to 180 degrees over 
head.  38 C.F.R. § 4.71, Plate I (2006).  Thus, shoulder 
level is at 90 degrees, and midway between the side and 
shoulder level is at approximately 45 degrees.  Normal 
external rotation and internal rotation are from 0 to 90 
degrees.  

The objective and competent medical evidence of record 
includes the Septemer 2004 service medical record that 
describes abnormal abduction that was limited by pain in the 
right shoulder.  The range of motion reported during January 
2005 and May 2006 medical examinations do not meet or 
approximate the criterion for a compensable rating under DC 
5201, for which the lowest compensable rating of 20 percent 
required that motion of the major arm be limited to shoulder 
level.  

However, the 2005 and 2006 examinations showed that the 
veteran could raise his right arm well above shoulder level 
both in abduction and flexion, and therefore, are non-
compensable under DC 5201.  The Board notes, however, that 
because the Rating Schedule specifies that the veteran's 
disability is to be rated on limitation of motion, as 
degenerative arthritis, a 10 percent rating may be assigned 
based on the findings noted in the September 2004 service 
medical record, noting abduction limited by pain, and the 
October 2005 and June 2006 reports of Dr. M.B.S., that also 
describe pain that limited motion.  This is because, as 
outlined above, DC 5003 for degenerative arthritis specifies 
that when the limitation of motion of the involved joint is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating is applicable for the joint.  It further 
specifies that limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  In the Board's judgment the findings of painful 
motion as reported by the service examiner in September 2004, 
and by Dr. M.B.S. in October 2005 and June 2006, are 
satisfactory evidence of painful motion and thus warrant the 
assignment of a 10 percent rating, but no more, for the right 
shoulder impingement syndrome.  38 C.F.R. § 4.45, 4.71a, DC 
5003.

Although the veteran has also complained of daily constant 
dull shoulder pain and an inability to carry more than 25 
pounds on his right shoulder, the physicians who conducted 
the January 2005 and May 2006 VA examinations did not note or 
comment on flare-ups or any excess fatigability, weakened 
movement, or incoordination.  Without such, the Board finds 
there is no evidence which, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45, would support a rating in excess 
of the 10 percent rating assigned herein, that being based on 
painful motion.  See DeLuca v. Brown, supra.

Accordingly, the Board finds that an initial 10 percent 
rating, but no more, is warranted for the veteran's service-
connected right shoulder impingement syndrome.  The benefit 
of the doubt has been resolved in the veteran's favor to this 
limited extent.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected right 
shoulder disability, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.


ORDER

An initial 10 percent rating, but no more, for impingement 
syndrome of the right shoulder is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


